Opinion by
Judge Peters :
This was a motion instituted by appellant against Appellee Fraizier, constable of Breathitt county, and his sureties in the Owsley quarterly court, for -neglect of official duty on the part of Fraizier in Breathitt county.
The quarterly court having rendered judgment for appellant for the amount claimed, Fraizier appealed to the circuit court, and there the motion was dismissed, from which judgment this appeal is prosecuted.
The question of jurisdiction is the only one involved in this appeal and that is settled by this court in two recent cases, after being elaborately argued and maturely considered, adversely to appellant. The first is Groom’s Administration v. Pickett, 4 Bush 372, and second, Foster, etc., v. Wade and the Commonwealth, lb. 628. It had been previously adjudicated by this court in Bank of Ky. v. Harrison, etc., 1 Bush 384, but at the solicitation of counsel the question was again considered in the cases cited and the last named decision approved.
The judgment must therefore be affirmed.